Citation Nr: 0944655	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In a rating decision in June 2008, the RO denied the 
Veteran's claim for a total disability rating for 
compensation based on individual unemployability because he 
did not met the schedular requirements for a total disability 
rating under 38 C.F.R. § 4.16(a), that is, in pertinent part, 
a combined rating of 70 percent or more with one disability 
rated 40 percent or more, where as here the Veteran has two 
or more service-connected disabilities.  After the Veteran 
was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the rating 
decision and the rating decision became final by operation of 
law based on the evidence then of record.  38 U.S.C.A. § 7105 
and 38 C.F.R. § 3.104(a). 

As the Board is granting a 70 percent for posttraumatic 
stress disorder, the Veteran now meets the percentage 
requirements for a total disability rating under 38 C.F.R. 
§ 4.16(a).  And the record raises a new claim for a total 
disability rating for compensation based on individual 
unemployability under 38 C.F.R. § 4.16(a), which is referred 
to the RO for appropriate action.  As the RO adjudicate the 
claim for a total disability rating during the appeal period, 
which became final as the Veteran did not appeal the rating 
decision, this case is distinguishable for Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009) (where a claim of 
unemployability raised by the record is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability, as part of a claim for 
increased compensation).  For this reason, the claim is 
referred to the RO and not remanded to the RO. 

In October 2009, the Veteran withdrew his request for a 
hearing before the Board. 



FINDING OF FACT

Since the effective date of service connection, posttraumatic 
stress disorder has been manifested by a disability picture 
that more nearly approximates occupational and social 
impairment with deficiencies in most area, such as work, 
family relations, judgment, thinking, or mood under the 
General Rating Formula for Mental Disorders, including the 
symptoms associated with the diagnosis of posttraumatic 
stress disorder under the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), which is referred to in 38 
C.F.R. § 4.130 (rating mental disorders), but not covered in 
the rating criteria.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for 
posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated 
in June 2005, on the underlying claim of service connection.  
Where, as here, service connection has been granted and the 
initial disability rating has been assigned, the claim of 
service connection has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
regarding the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 
22 Vet. App. 128 (2008).
 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  VA has afforded 
the Veteran VA examinations in July 2005 and in January 2008.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

Posttraumatic stress disorder is rated under the General 
Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A rating is assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms or the effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment from posttraumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9411.  Instead, VA must consider all symptoms 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)), pertaining to the 
diagnosis of posttraumatic stress disorder. 

The criteria for the next higher rating, a 50 percent rating, 
are occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 



The criteria for 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, and mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships must be shown.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

It is the responsibility of the fact finder to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.



The Global Assessment Function score helps to evaluate a 
disability.  The Global Assessment of Function (GAF) score 
reflects the psychological, social, and occupational 
functioning in a hypothetical continuum of mental 
health/illness. GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  A GAF score from 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a higher rating have been met.  It is the effect of the 
symptoms, rather than the presence of symptoms, pertaining to 
the criteria for a higher rating, that is determinative.

Facts

On VA examination in July 2005, the Veteran had a difficult 
time giving a clear history because he was overproductive, 
flighty, rambling, and circumstantial in his speech and had 
to be continually redirected.  The VA examiner noted that the 
Veteran experienced daily flashbacks triggered by 
helicopters, loud noises, reports about the war on 
television, and the sight of Orientals.  He avoided crowds 
and he was hypervigilant, irritable and sad.  The Veteran 
complained of nightmares, insomnia, startle response, 
outbursts of anger, and concentration problems.  The VA 
examiner stated that although the Veteran's speech was 
coherent it was also irrelevant at times and rambling and the 
Veteran often lost his train of thought.  There was no 
evidence of delusions or hallucinations, no inappropriate 
behavior, and no suicidal or homicidal ideations.  

The Veteran's ability to maintain his personal hygiene was 
intact.  Short term memory loss, problems in concentration, 
obsessive and ritualistic behavior, and impaired verbal 
impulse control were noted.  The VA examiner reported that 
the Veteran retired, based on longevity, in March 2005 and 
then in April 2005 he went back to work part time.  The GAF 
score was from 55 to 60 due to moderate impairment in social 
and occupational functioning attributed to posttraumatic 
stress disorder with superimposed depression.

In September 2006, on evaluation by a private physician, the 
Veteran complained of severe posttraumatic stress disorder 
and an inability to cope with daily life.  He described 
nightmares and sleep disturbance on a daily basis.  The 
Veteran stated that he retired in March 2005 because his 
supervisors told him to because he failed to follow policy 
and after he retired he returned to the same office to work 
part time for six months and then he was let go.  The 
physician noted that the Veteran's two marriages ended in 
divorce because of his irritability, anger, and verbal abuse.  
Also a recent relationship with a girlfriend ended after 18 
months.  The Veteran complained of recurrent suicidal 
ideation.  He stated he was never able to enjoy love or 
intimacy or humor, and that he experienced intolerable 
outbursts of irritability and anger.  He described symptoms 
of hypervigilance, startle response, and panic and anxiety 
attacks on a daily basis.  

At the time of the examination, the Veteran was unshaven and 
disheveled.  He sweated throughout the interview and was very 
malodorous.  He exhibited diminished judgment and ability to 
plan.  He had significant difficulty in his thought processes 
and he became angry when he could not remember answers to 
questions and needed help completing the diagnostic test 
questions.  The GAF score was 36.

In October 2006, a private psychologist reported that the 
Veteran began psychotherapy in January 2005 and he attended 
weekly sessions.  The psychologist stated that the symptoms 
of posttraumatic stress disorder affected many areas of the 
Veteran's life and that he suffered panic attacks, 
nightmares, and sleep disturbance, which affected his 
interpersonal relationships. 

In January 2008, V.F.T., who had been married to the Veteran 
for 20 years before they divorced, stated that the Veteran 
was unable to express any emotion. 

On VA psychiatric examination in January 2008, the Veteran 
described an increase in concentration problems, nightmares, 
anxiety, and anger, but a decrease in depression since he was 
last examined by VA examination in July 2005.  On mental 
status examination, the Veteran was irritable and angry, and 
he had problems with concentration and his speech was 
circumstantial.  His hygiene and grooming were good, although 
he reported that he did not bathe every day because he did 
not have the energy.  His stream of mental activity was 
spontaneous and somewhat overproductive with small outbursts 
of anger.   He was easily distractible and showed a decrease 
in reaction time.  He had a constricted affect and was sad 
and angry.  He complained of suicidal ideation with 
expression of intent.  He showed significant impairment in 
thought processes and communication because of his problems 
in focusing and concentration.  Severe obsessive and 
ritualistic behavior were also noted.  The GAF score was 50 
due to poor interpersonal functioning, few friends, and anger 
problems, and that he would probably not be able to work 
because of the difficulty in concentrating.

In addendum, the VA examiner stated that while the Veteran's 
concentration problems could be assigned to either depression 
or posttraumatic stress disorder, there was strong evidence 
that the problem was due to posttraumatic stress disorder.  
The examiner noted that the Veteran had been told to retire 
early due to his high anxiety level, poor focus and 
concentration, and his inability to plan.  A revised GAF 
score of 45 was assigned, although the examiner noted that it 
included the combination of depression and posttraumatic 
stress disorder.

In October 2009, the Veteran waived the right to have a buddy 
statement and a statement of a private psychologist initially 
considered by the RO. 

In a statement in September 2009, J.W.H., who served with the 
Vietnam in Vietnam, stated that at their reunions he saw that 
the Veteran's posttraumatic stress disorder was progressively 
worse. 

In a statement in September 2009, a private psychologist 
reported that the Veteran had been in regular psychotherapy 
since January 2005.  The psychologist stated that the 
Veteran's two marriages ended because of his emotional 
detachment and anger.  The psychologist identified symptoms 
of nightmares, sleep disturbance, flashbacks, detached 
relationships, emotional disturbance, anxiety, thought 
disturbance, and survivor guilt.   The GAF score was 45. 

Analysis

The record shows that the Veteran has symptomatology that is 
associated with the criteria under the General Rating Formula 
for Mental Disorders, Diagnostic Code 9411, and symptoms 
associated with the diagnosis of posttraumatic stress 
disorder under DSM-IV, which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders), but not covered in the 
rating criteria.  All of the Veteran's symptoms are 
considered in the analysis.

Starting in January 2005 and through September 2009, the 
Veteran has been in regular psychotherapy for posttraumatic 
stress disorder.  He currently is on medication to monitor 
his mood and to help him sleep.  

Despite the regular psychotherapy and throughout the appeal 
period, the Veteran continues to experience sleep 
disturbance, nightmares, irritability, startle response, 
depression, and emotional detachment.  He continues to have 
problems with interpersonal relationships as he was married 
twice and divorced twice.   

And the level of occupational and social impairment results 
in deficiencies in most areas, such as work, family 
relations, judgment, thinking, or mood.  Essentially, he 
exhibits the inability to establish and maintain effective 
relationships.  And the record shows that he was forced to 
retire in March 2005 because of his symptoms.  

Since the Veteran retired in March 2005 and last worked part 
time for about six months thereafter, the disability picture 
has remained constant and the effect of posttraumatic stress 
disorder more nearly approximates the criteria for a 70 
percent rating. 

Although the Veteran has significant occupational and social 
impairment, neither gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, nor memory loss 
for names of close relatives, own occupation, or own name has 
not been shown at any time during the appeal under the 
General Rating Formula.  And the symptoms attributable to 
posttraumatic stress under DSM-IV are not the equivalent to 
total occupational and social impairment under the General 
Rating Formula at any time during the appeal period.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).






Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a higher 
rating for more severe symptoms.  Although there is evidence 
that the Veteran's symptoms interfered with his employment 
and led to retirement, the symptoms of concentration problems 
are encompassed in the 70 percent rating criteria.  As the 
disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is 
not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 70 percent for posttraumatic stress 
disorder is granted, subject to the law and regulations that 
govern the award of monetary benefits. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


